DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 15 recites: “The system of claim 8 wherein the token comprises an electronic authentication token”; however, parent claim 8 previously recited: “the token comprising an electronic token) (line 16).
Therefore, claim 15 does not further limit the subject matter of parent claim 8 upon which claim 15 depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A computer-implemented method for securely displaying medical data through a graphical user interface, comprising: 
receiving at a networked computing device, clinically-relevant actionable patient data electronically extracted from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data including network objects comprising structured computer data resources and unstructured computer data resources; 
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device for a user authorized by a token to view the clinically-relevant actionable patient data through the graphical user interface of the networked computing device, the token comprising an electronic token; and 
electronically and automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data to reduce data storage and conserve memory space in the data- processing system comprising the plurality of EHR databases containing the varying type of electronically stored medical data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The invention has been disclosed as overcoming the problem of clinicians having to wait to receive patient data, as well as difficulty with file sharing, including being overwhelmed with superfluous information (Specification as originally filed on 19 July 2019, page 1 paragraph 0002-0003).
Regarding the clinically-relevant actionable patient data, the Specification as originally filed on 19 July 2019 discloses (page 10 paragraph 0036, emphasis added): 
[0036]	Note that the term clinically-relevant actionable patient data as utilized herein can refer to data relating to the “bedside” of a patient, the course of his or her disease and/or the observation and treatment of patients directly. Such clinically- relevant actionable patient data can include patient data that a physician, nurse, physician’s assistant, nurse practitioner or other medical personnel can utilize to chart and implement actionable treatment for the patient. The term clinically-relevant actionable patient data can also refer to data that is of clinical significance including the practical importance of a treatment effect -- whether it has a real genuine, palpable, and/or noticeable effect on daily life.

Regarding the data-processing system, this Specification discloses (page 7 paragraph 0026, emphasis added):
[0026] Note that the term data-processing system as utilized herein can relate to a combination of machines, people, and processes that for a set of inputs produces a defined set of outputs. The inputs and outputs can be interpreted as data, facts, information etc. depending on the interpreter's relation to the system. Examples of a data-processing system include a computing device, server, a mobile computing device, or a combination of computing devices and components and modules.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps determining relevant patient data from structured and unstructured data, authorizing a user to view the patient data, and maintaining patient record (to include updating and overwriting data records) are directed managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
Specifically from above, the step of determining relevant data is directed towards steps that are traditionally performed by people (such as a doctor or a nurse) in the course of treating a patient.
Similarly, the step of maintaining patient data has also been disclosed as being performed by people making decisions by using their own interpretation, such as those involved with the care of treating and diagnosing a patient.
The step of authorizing a user to view patient data has traditionally been done when a user is attempting to seek protected confidential data.
Finally, the step of updating and storing (including expunging, which is a form of overwriting) patient data has traditionally been performed by a health care (such as a hospital, doctor’s office, or clinic) in the due course of treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the networked computing device recited with a high level of generality, as discussed above, processing patient data to determine relevant data can be practically performed in the human mind either mentally or with pen and paper. See also Specification page 10 paragraph 0036 disclosing observation, evaluation, judgement, opinion regarding the selection of relevant patient data.
Similarly, but for the database recited with a high level of generality, processing patient data may be practically performed in the human mind either mentally or with pen and paper.
Also, determining whether a user has been authorized to view patient data can be performed mentally, and especially because no specific computer was recited as performing the authentication step, i.e. the recited “token” is merely an abstract concept that documents the legal right to inspect patient data.
Finally, updating and overwriting patient data can be performed by a user thinking about patient data, either mentally or with pen and paper.
For these reasons, the claim is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-7 reciting limitations further defining the abstract concept of processing and extracting patient data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving at a networked computing device, from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data;
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device through the graphical user interface of the networked computing device, the token comprising an electronic token; and
electronically overwriting patient data to reduce data storage and conserve memory space in the data- processing system comprising the plurality of EHR databases containing the varying type of electronically stored medical data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the networked computing device, the Specification as originally filed on 19 July 2019 discloses (page 9 paragraph 0032 emphasis added): 
those skilled in the art will appreciate that the disclosed method and system may be practiced with other computer system configurations, such as, for example, hand-held devices, multi-processor systems, data networks, microprocessor-based or programmable consumer electronics, networked PCs, minicomputers, mainframe computers, servers, and the like.

As disclosed, the computing device has been found, under the broadest reasonable interpretation in light of the Specification, to be directed towards a generic computer invoked in its known and generic capacity to implement the abstract concept.
Regarding the data-processing system, this Specification discloses (page 7 paragraph 0026, emphasis added):
[0026] Note that the term data-processing system as utilized herein can relate to a combination of machines, people, and processes that for a set of inputs produces a defined set of outputs. The inputs and outputs can be interpreted as data, facts, information etc. depending on the interpreter's relation to the system. Examples of a data-processing system include a computing device, server, a mobile computing device, or a combination of computing devices and components and modules.

As disclosed, the data-processing system has been found, under the broadest reasonable interpretation in light of the Specification, to be directed towards a generic computer invoked in its known and generic capacity to implement the abstract concept by leveraging human-assisted judgement.
Regarding the database, this Specification discloses (page 7 paragraph 0026, emphasis added):
[0075] The functionalities described herein may be implemented entirely and non- abstractly as physical hardware, entirely as physical non-abstract software (including firmware, resident software, micro-code, etc.) or combining non-abstract software and hardware implementations that may all generally be referred to herein as a "circuit," "module," “engine”, "component," "block", "database", "agent" or "system."

As disclosed, the database has been found, under the broadest reasonable interpretation in light of the Specification, to be directed towards a generic computer invoked in its known and generic capacity to implement the abstract concept of storing patient data, as is consistent with the Specification from above. Similar rationale applies to multiple databases, i.e. database among a plurality of databases.
These limitations amount to mere instructions to apply an exception by providing mere instructions (such as invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
Regarding the GUI, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this is a “simple” GUI (page 2 paragraph 0006), and amounts to adding insignificant extra-solution activity to the abstract idea (e.g. insignificant extrasolution activity of displaying data, MPEP 2106.05(g)).
Regarding the electronic token, this Specification discloses that many examples of token applications may be used to implement the abstract concept of authorizing a user to view protected patient data (page 15-16 paragraph 0053 illustrating known techniques of token applications).
Regarding the overwriting of data, Examiner submits that this is a generic function of a generic computer invoked with a high level of generality in a post hoc manner to implement the abstract concept.
Regarding the recited advantage of reduced data storage and memory, Examiner submits that to the extent any improvement is provided, this improvement is provided by the abstract concept, and not any technical improvement. MPEP 2106.04(d)(III) referencing Solutran and Alice
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-3 reciting additional databases, including storing an image, claim(s) 4 reciting further data displayed by the GUI, claim 5 further reciting the type of data to be overwritten, claims 6-7 reciting AI and other forms of machine learning implemented in databases, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use, MPEP 2106.05(h))
Additionally, Jones (20080256643) discloses that various forms of machine learning algorithms are well-understood, routine, and conventional in the pertinent arts (page 6 paragraph 0046).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving at a networked computing device, from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data; displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device through the graphical user interface of the networked computing device, the token comprising an electronic token; and electronically overwriting patient data to reduce data storage and conserve memory space in the data- processing system comprising the plurality of EHR databases containing the varying type of electronically stored medical data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of a GUI to display data, Examiner submits that the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this GUI simple. 
Furthermore, Benn (20020178032) teaches that a simple GUI is well known and the proliferation of GUIs has been well-understood, routine, and conventional in the art (page 1 paragraph 0006).
Regarding the remaining additional elements, they amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5 reciting a GUI in a manner that is well-understood, routine, and conventional in the art, as discussed above and incorporated herein, claim(s) 6-7 reciting AI and machine learning techniques, Specification filed in parent application 62876582 disclosing many types of AI/machine learning may be used, including known and future developed techniques, page 14 paragraph 0049, considered to be well-understood, routine, and conventional in the art). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 8 recites:
A system for managing and displaying medical data through a graphical user interface, comprising: 
at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform: 
receiving at a networked computing device, clinically- relevant actionable patient data electronically extracted from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data including network objects comprising structured computer data resources and unstructured computer data resources; 
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device for a user authorized by a token to view the clinically-relevant actionable patient data through the graphical user interface of the networked computing device, the token comprising an electronic token; and 
automatically and electronically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data to reduce data storage and conserve memory space in the data-processing system comprising the plurality of EHR databases.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps determining relevant patient data from structured and unstructured data, authorizing a user to view the patient data, and maintaining patient record (to include updating and overwriting data records) are directed managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
Specifically from above, the step of determining relevant data is directed towards steps that are traditionally performed by people (such as a doctor or a nurse) in the course of treating a patient.
Similarly, the step of maintaining patient data has also been disclosed as being performed by people making decisions by using their own interpretation, such as those involved with the care of treating and diagnosing a patient.
The step of authorizing a user to view patient data has traditionally been done when a user is attempting to seek protected confidential data.
Finally, the step of updating and storing (including expunging, which is a form of overwriting) patient data has traditionally been performed by a health care (such as a hospital, doctor’s office, or clinic) in the due course of treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic processor/memory and networked computing device recited with a high level of generality, as discussed above, processing patient data to determine relevant data can be practically performed in the human mind either mentally or with pen and paper. See also Specification page 10 paragraph 0036 disclosing observation, evaluation, judgement, opinion regarding the selection of relevant patient data.
Similarly, but for the database recited with a high level of generality, processing patient data may be practically performed in the human mind either mentally or with pen and paper.
Also, determining whether a user has been authorized to view patient data can be performed mentally, and especially because no specific computer was recited as performing the authentication step, i.e. the recited “token” is merely an abstract concept that documents the legal right to inspect patient data.
Finally, updating and overwriting patient data can be performed by a user thinking about patient data, either mentally or with pen and paper.
For these reasons, the claim is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-10, 18-19 reciting limitations further defining the abstract concept of processing and extracting patient data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform: 
receiving at a networked computing device, from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data;
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device through the graphical user interface of the networked computing device, the token comprising an electronic token; and
electronically overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data to reduce data storage and conserve memory space in the data-processing system comprising the plurality of EHR databases.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As discussed above with respect to claim 1 and incorporated herein, the additional elements have been found to amount to mere instructions to apply an exception (such as invoking computers as a tool to perform the abstract idea). MPEP 2106.05(f))
Regarding the GUI, the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this is a “simple” GUI (page 2 paragraph 0006), and amounts to adding insignificant extra-solution activity to the abstract idea (e.g. insignificant extrasolution activity of displaying data, MPEP 2106.05(g)).
Regarding the electronic token, this Specification discloses that many examples of token applications may be used to implement the abstract concept of authorizing a user to view protected patient data (page 15-16 paragraph 0053 illustrating known techniques of token applications).
Regarding the overwriting of data, Examiner submits that this is a generic function of a generic computer invoked with a high level of generality in a post hoc manner to implement the abstract concept.
Regarding the recited advantage of reduced data storage and memory, Examiner submits that to the extent any improvement is provided, this improvement is provided by the abstract concept, and not any technical improvement. MPEP 2106.04(d)(III) referencing Solutran and Alice
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 9-10 reciting additional databases, including storing an image, claim(s) 4, 14 reciting further data displayed by the GUI, claim 11-12 further reciting the type of data to be overwritten, claims 13, 20, reciting AI and other forms of machine learning implemented in databases, claims 15 reciting a generic computer to implement the token, claims 16-19 reciting a Web site and mobile app, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use, MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform: receiving at a networked computing device, from a data-processing system comprising at least one electronic health records (EHR) database among a plurality of EHR databases containing varying types of electronically stored medical data; displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device through the graphical user interface of the networked computing device, the token comprising an electronic token; and electronically overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data to reduce data storage and conserve memory space in the data-processing system comprising the plurality of EHR databases; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of a GUI to display data, Examiner submits that the Specification as originally filed on 9 July 2019 in parent application 62876582 discloses that this GUI simple. 
Furthermore, Benn (20020178032) teaches that a simple GUI is well known and the proliferation of GUIs has been well-understood, routine, and conventional in the art (page 1 paragraph 0006).
Regarding the remaining additional elements, they amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4, 14 reciting a GUI in a manner that is well-understood, routine, and conventional in the art, as discussed above and incorporated herein, claim(s) 13, 20 reciting AI and machine learning techniques, Specification filed in parent application 62876582 disclosing many types of AI/machine learning may be used, including known and future developed techniques, page 14 paragraph 0049, considered to be well-understood, routine, and conventional in the art, claims 16-19 reciting Web site and mobile app, Specification filed in parent application 62876582 disclosing mobile “app” in a manner that is well understood, routine, and conventional, page 17-18 paragraph 0062). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-9, 11-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg ( 20050234745) in view of Jones.

Claim 1: Schoenberg teaches:
A computer-implemented method (Abstract illustrating a method of using a computer) for securely (Figure 3, page 2 paragraph 0030 illustrating securing patient records with encryption) displaying medical data (page 2 paragraph 0002 illustrating medical records) through a graphical user interface (Figure 7 illustrating a graphical display of patient records), comprising: 
receiving at a networked computing device (Figure 1 label 34 illustrating a client computer, label 28 illustrating a network), clinically-relevant actionable patient data (page 1 paragraph 0004 illustrating variables of the patient’s conditions [considered to be forms of “clinically-relevant” and “actionable”]) electronically extracted from a data-processing system (Figure 1 label 10 illustrating a record organization system) comprising at least one electronic health records (EHR) database (Figure 1 label 26 illustrating a computer implementing a record organization system) among a plurality of EHR databases containing varying types of electronically stored medical data (Figure 1 label 30, page 2 paragraph 0024 illustrating a plurality of storage devices, Figure 2 label 52 illustrating a centralized database) including network objects comprising structured computer data resources (page 3 paragraph 044 illustrating numeric and categorical/binary data) and unstructured computer data resources (page 3 paragraph 044 illustrating freeform data, including allergy, serological, psychiatric, etc.); 
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device (Figure 7 illustrating displaying the medical record) for a user authorized by a token to view the clinically-relevant actionable patient data through the graphical user interface of the networked computing device, the token comprising an electronic token (Figure 3 illustrating providing a key [considered to be a form of “electronic token”] to the medical provider to access relevant portions of the patient’s record); and 
electronically and automatically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data (Figure 5 label 176, 178, page 4 paragraph 0055 illustrating overwriting the old field data).
Regarding the property of “to reduce data storage and conserve memory space in the data- processing system comprising the plurality of EHR databases containing the varying type of electronically stored medical data”, Examiner submits that this is an inherent property of overwriting any data (MPEP 2163.07(a)), and that one of ordinary skill in the art would recognize that by overwriting the data fields of Schoenberg, additional memory need not be dedicated to store previous version of the data field (page 4 paragraph 0055).
Assuming arguendo that Schoenberg does not teach:
a plurality of EHR databases.
Jones teaches:
a plurality of EHR databases (Figure 5 label 508 illustrating a Health Integration Network Record Database, page 5 paragraph 0038 illustrating that the record database 508 can be highly distributed [considered to be many different individual databases]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the distributed database of Jones within the patient EMR management system of Schoenberg with the motivation of providing a user with updated patient data from aggregated sources available from all around the world (Jones; page 1 paragraph 0002).

Claim 2: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg does not teach:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying medical data comprises patient medical test results including medical imaging data.
Jones teaches:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying medical data comprises patient medical test results including medical imaging data (page 5 paragraph 0038 illustrating pictures and x-rays [considered to be forms of “test results”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the imaging results of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of providing a user with all relevant data valuable in the improving the care of patients (Jones; page 5 paragraph 0038).

Claim 4: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein: 
the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying types of electronically stored medical data comprises information from a group of electronic health records (Figure 2 label 60-64 illustrating a plurality of patient record, also see above with respect to Jones disclosing a plurality of distributed databases, and incorporated herein); and 
the clinically-relevant actionable patient data displayed in the graphical user interface comprise top problems and top indicators for a single patient (page 4 paragraph 0048 illustrating the medical provider indicating data fields of interest [considered to be “top” problems and indicator for the provider]).

Claim 5: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising automatically overwriting the at least one EHR database with latest test and medical information related to a patient (page 4 paragraph 0048 illustrating updating the field with the latest data from the patient, including blood pressure/weight/etc. [considered to be forms of “test and medical information”]).

Claim 6: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg does not teach:
wherein: 
the at least one EHR database is associated with an AI (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry AI model, wherein the unstructured data includes the unstructured computer data resources; and
the clinically-relevant actionable patient data is electronically extracted from the data-processing system using the at least one health industry AI model comprising at least one of: a probabilistic boosting tree, a support vector machine, a sparse auto-encoding classifier, a Bayesian network, and a neural network.
Jones teaches:
the at least one EHR database is associated with an AI (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry AI model, wherein the unstructured data includes the unstructured computer data resources (page 3 paragraph 0029 illustrating using AI to recommend applications that are able to access and retrieve the patient’s record); and
the clinically-relevant actionable patient data is electronically extracted from the data-processing system using the at least one health industry AI model comprising at least one of: a probabilistic boosting tree (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), a support vector machine (page 6 paragraph 0046 illustrating VSMs), a sparse auto-encoding classifier (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), a Bayesian network (page 6 paragraph 0046 illustrating Bayesian belief networks), and a neural network (page 6 paragraph 0046 illustrating neural networks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the AI of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of leveraging AI to improve patient outcomes (Jones; page 3 paragraph 0029).

Claim 8: Schoenberg teaches:
A system (Figure 1, page 1 paragraph 0015 illustrating a system) for managing and displaying medical data through a graphical user interface (Figure 7 illustrating a graphical display of patient records), comprising: 
at least one processor (page 2 paragraph 0024 illustrating a processor) and a memory (page 2 paragraph 0024 illustrating a memory), the memory storing instructions to cause the at least one processor to perform: 
receiving at a networked computing device (Figure 1 label 34 illustrating a client computer, label 28 illustrating a network), clinically- relevant actionable patient data electronically (page 1 paragraph 0004 illustrating variables of the patient’s conditions [considered to be forms of “clinically-relevant” and “actionable”]) extracted from a data-processing system (Figure 1 label 10 illustrating a record organization system) comprising at least one electronic health records (EHR) database (Figure 1 label 26 illustrating a computer implementing a record organization system) among a plurality of EHR databases containing varying types of electronically stored medical data (Figure 1 label 30, page 2 paragraph 0024 illustrating a plurality of storage devices, Figure 2 label 52 illustrating a centralized database) including network objects comprising structured computer data resources (page 3 paragraph 044 illustrating numeric and categorical/binary data) and unstructured computer data resources (page 3 paragraph 044 illustrating freeform data, including allergy, serological, psychiatric, etc.); 
displaying the clinically-relevant actionable patient data in a graphical user interface of the networked computing device (Figure 7 illustrating displaying the medical record) for a user authorized by a token to view the clinically-relevant actionable patient data through the graphical user interface of the networked computing device, the token comprising an electronic token (Figure 3 illustrating providing a key [considered to be a form of “electronic token”] to the medical provider to access relevant portions of the patient’s record); and 
automatically and electronically updating the clinically-relevant actionable patient data and overwriting the clinically-relevant actionable patient data with the updated clinically-relevant actionable patient data (Figure 5 label 176, 178, page 4 paragraph 0055 illustrating overwriting the old field data).
Regarding the property of “to reduce data storage and conserve memory space in the data-processing system comprising the plurality of EHR databases”, Examiner submits that this is an inherent property of overwriting any data (MPEP 2163.07(a)), and that one of ordinary skill in the art would recognize that by overwriting the data fields of Schoenberg, additional memory need not be dedicated to store previous version of the data field (page 4 paragraph 0055).
Assuming arguendo that Schoenberg does not teach:
a plurality of EHR databases.
Jones teaches:
a plurality of EHR databases (Figure 5 label 508 illustrating a Health Integration Network Record Database, page 5 paragraph 0038 illustrating that the record database 508 can be highly distributed [considered to be many different individual databases]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the distributed database of Jones within the patient EMR management system of Schoenberg with the motivation of providing a user with updated patient data from aggregated sources available from all around the world (Jones; page 1 paragraph 0002).

Claim 9: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg does not teach:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying medical data comprises patient medical test results including medical imaging data.
Jones teaches:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying medical data comprises patient medical test results including medical imaging data (page 5 paragraph 0038 illustrating pictures and x-rays [considered to be forms of “test results”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the imaging results of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of providing a user with all relevant data valuable in the improving the care of patients (Jones; page 5 paragraph 0038).

Claim 11: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein: 
the clinically-relevant actionable patient data extracted from the at least one EHR database containing the varying medical data comprises information from a group of electronic health records (Figure 2 label 60-64 illustrating a plurality of patient record, also see above with respect to Jones disclosing a plurality of distributed databases, and incorporated herein); and 
the clinically-relevant actionable patient data displayed in the graphical user interface comprise top problems and top indicators for a single patient (page 4 paragraph 0048 illustrating the medical provider indicating data fields of interest [considered to be “top” problems and indicator for the provider]).

Claim 12: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein the instructions are further configured to cause the at least one processor to perform automatically overwriting the at least one EHR database with latest test and medical information related to a patient (page 4 paragraph 0048 illustrating updating the field with the latest data from the patient, including blood pressure/weight/etc. [considered to be forms of “test and medical information”]).

Claim 13: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg does not teach:
further comprising at least one database comprising an AI (Artificial Intelligence) database associated with the at least one EHR database, wherein the at least one database includes unstructured data and implements at least one health industry AI model, the unstructured data including the unstructured computer data resources, and wherein the clinically-relevant actionable patient data is electronically extracted from the data-processing system using the at least one health industry AI model comprising at least one of: a probabilistic boosting tree, a support vector machine, a sparse auto-encoding classifier, a Bayesian network, and a neural network.
Jones teaches:
at least one database comprising an AI (Artificial Intelligence) database associated with the at least one EHR database, wherein the at least one database includes unstructured data and implements at least one health industry AI model, the unstructured data including the unstructured computer data resources  (page 3 paragraph 0029 illustrating using AI to recommend applications that are able to access and retrieve the patient’s record), and wherein the clinically-relevant actionable patient data is electronically extracted from the data-processing system using the at least one health industry AI model comprising at least one of: a probabilistic boosting tree (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), a support vector machine  (page 6 paragraph 0046 illustrating VSMs), a sparse auto-encoding classifier (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), a Bayesian network (page 6 paragraph 0046 illustrating Bayesian belief networks), and a neural network (page 6 paragraph 0046 illustrating neural networks).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the AI of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of leveraging AI to improve patient outcomes (Jones; page 3 paragraph 0029).

Claim 14: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein the clinically-relevant actionable patient data is displayed in the graphical user interface based on a type of patient (page 4 paragraph 0048 illustrating obese vs. hypertension patient types).

Claim 15: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein the token comprises an electronic authentication token (Figure 3 illustrating providing a key [considered to be a form of “electronic token”] to the medical provider to access relevant portions of the patient’s record).

Claim 16: Schoenberg in view of Jones teach:
The system of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein the token comprises a web application that uses tokens to authenticate the user (page 3 paragraph 0039 illustrating a Web-enabled application to authenticate the medical provider).

Claim 18: Schoenberg in view of Jones teach:
The system of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein the clinically-relevant actionable patient data is displayed as patient diagnostic information displayed in the graphical user interface, the patient diagnostic information including cardiac data (page 3 paragraph 0044 illustrating cardiology data), and laboratory data (page 3 paragraph 044 illustrating genetic, infection disease, and serological data [considered to be forms of “laboratory data”]).
Schoenberg does not teach:
radiology data.
Nevertheless, Jones teaches:
radiology data (page 5 paragraph 0038 illustrating pictures and x-rays).
Jones also teaches genetic test data (page 4-5 paragraph 0034 [considered to be forms of “laboratory data”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the imaging and genetic results of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of providing a user with all relevant data valuable in the improving the care of patients (Jones; page 5 paragraph 0038).

Claim 20: Schoenberg in view of Jones teach:
The system of claim 15, as discussed above and incorporated herein.
Schoenberg does not teach:
wherein the at least one database comprises an AI (Artificial Intelligence) database that includes unstructured data and which implements at least one health industry AI model.
Jones teaches:
wherein the at least one database comprises an AI (Artificial Intelligence) database (page 3 paragraph 0029 illustrating using AI to process medical records and make recommendations to the patient) that includes unstructured data (page 5 paragraph 0038 illustrating unstructured data) and which implements at least one health industry AI model (Title illustrating a model, Abstract illustrating that the model is capable of processing medical data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the AI of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of leveraging AI to improve patient outcomes (Jones; page 3 paragraph 0029).

Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Jones as applied to parent claims 1, 8 above as applicable, and further in view of Schoenberg (20110184763,  hereafter referred to as “Schoenberg ‘763”).

Claim 3: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg in view of Jones do not teach:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying types of electronically stored medical data further comprises data created by a team of doctors indicative of key demographics and problems occurring in an emergency and information required to take immediate action with respect to a patient in the emergency.
Schoenberg ‘763 teaches:
wherein the clinically-relevant actionable patient data electronically extracted from the at least one EHR database containing the varying types of electronically stored medical data further comprises data created by a team of doctors indicative of key demographics and problems occurring in an emergency and information required to take immediate action with respect to a patient in the emergency (page 4 paragraph 0044 illustrating an emergency room treating the patient [considered to be “a team of doctors”], page 7 paragraph 0078 illustrating emergency room personnel, Abstract illustrating providing the data generated during the interaction).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the emergency treatment of Schoenberg ‘763 within the patient EMR management system of Schoenberg in view of Jones with the motivation of improving patient care by providing an audit trail of the patient’s treatment and allowing for opportunities to identify potential improvements (Schoenberg ‘763; page 7 paragraph 0081).

Claim 10: Schoenberg in view of Jones teach:
The system of claim 8, as discussed above and incorporated herein.
Schoenberg in view of Jones do not teach:
wherein the clinically-relevant actionable patient data extracted from the at least one EHR database containing the varying medical data comprises data created by a team of doctors indicative of key demographics and problems occurring in an emergency and information required to take immediate action with respect to a patient in the emergency.
Schoenberg ‘763 teaches:
wherein the clinically-relevant actionable patient data extracted from the at least one EHR database containing the varying medical data comprises data created by a team of doctors indicative of key demographics and problems occurring in an emergency and information required to take immediate action with respect to a patient in the emergency (page 4 paragraph 0044 illustrating an emergency room treating the patient [considered to be “a team of doctors”], page 7 paragraph 0078 illustrating emergency room personnel, Abstract illustrating providing the data generated during the interaction).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the emergency treatment of Schoenberg ‘763 within the patient EMR management system of Schoenberg in view of Jones with the motivation of improving patient care by providing an audit trail of the patient’s treatment and allowing for opportunities to identify potential improvements (Schoenberg ‘763; page 7 paragraph 0081).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Jones as applied to parent claim 1 above, and further in view of Akella (9092802).

Claim 7: Schoenberg in view of Jones teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg in view of Jones do not teach:
wherein: 
the clinically-relevant actionable patient data is electronically extracted from the data-processing system using a machine learning application and then displayed in the graphical user interface based on a type of patient; and 
wherein then machine learning application comprises at least one of: 
a supervised machine learning application, 
a semi-supervised machine learning application, 
a reinforcement machine learning application, and 
an anomaly detection application.
Akella teaches:
the clinically-relevant actionable patient data is electronically extracted from the data-processing system using a machine learning application and then displayed in the graphical user interface based on a type of patient (column 12 line 62-63 illustrating outpatient and inpatient types); and 
wherein then machine learning application comprises at least one of: 
a supervised machine learning application (column 5 line 58 illustrating supervised learning), 
a semi-supervised machine learning application (column 5 line 58 illustrating semi-supervised learning), 
a reinforcement machine learning application (column 32 line 20 illustrating reinforcement learning), and 
an anomaly detection application (column 15 line 57 illustrating anomaly detection).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Akella within the patient EMR management system of Schoenberg in view of Jones with the motivation of leveraging machine learning to extract unstructured and structured data (column 2 line 14-21) for EMRs (column 12 line 57-64).

Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Jones as applied to parent claim 15 above as applicable, and further in view of Parmar (9736288).

Claim 17: Schoenberg in view of Jones teach:
The system of claim 15, as discussed above and incorporated herein.
Schoenberg in view of Jones do not teach:
wherein the graphical user interface comprises a multilayer mobile app interface.
Parmar teaches:
wherein the graphical user interface comprises a multilayer mobile app interface (column 2 line 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the mobile interface of Parmar within the patient EMR management system of Schoenberg in view of Jones with the motivation of allowing the user of mobile devices to switch page views efficiently and promoting user experience (Parmar; column 1 line 12-19).

Claim 19: Schoenberg in view of Jones teach:
The system of claim 15, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein: 
the token comprises a web application that uses tokens to authenticate the user (page 3 paragraph 0039 illustrating a Web-enabled application to authenticate the medical provider); 
the clinically-relevant actionable patient data is displayed as patient diagnostic information displayed in the graphical user interface, the patient diagnostic information including cardiac data (page 3 paragraph 0044 illustrating cardiology data), and laboratory data  (page 3 paragraph 044 illustrating genetic, infection disease, and serological data [considered to be forms of “laboratory data”]).
Schoenberg does not teach:
radiology data.
Nevertheless, Jones teaches:
radiology data (page 5 paragraph 0038 illustrating pictures and x-rays).
Jones also teaches genetic test data (page 4-5 paragraph 0034 [considered to be forms of “laboratory data”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the imaging and genetic results of Jones within the patient EMR management system of Schoenberg in view of Jones with the motivation of providing a user with all relevant data valuable in the improving the care of patients (Jones; page 5 paragraph 0038).
Schoenberg in view of Jones do not teach:
the graphical user interface comprises a multilayer mobile app interface.
Parmar teaches:
wherein the graphical user interface comprises a multilayer mobile app interface (column 2 line 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the mobile interface of Parmar within the patient EMR management system of Schoenberg in view of Jones with the motivation of allowing the user of mobile devices to switch page views efficiently and promoting user experience (Parmar; column 1 line 12-19).

Response to Arguments
In the Remarks filed on 14 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 15-16 Applicant argues certain limitations that cannot be practically performed in the human mind.
While Examiner agrees (with the exception of network objects including structured and unstructured, which under the broadest reasonable interpretation consistent with the Specification as originally have been found to be directed towards structured and unstructured data), the argued limitations have been found to be directed towards additional elements, as discussed above and incorporated herein.
Regarding the data-processing system, from the section above, the Specification as originally filed discloses embodiments wherein people make certain decisions regarding what data is extracted (page 7 paragraph 0026).

On page 16 Applicant argues that the step of displaying data in a GUI is not performable in the human mind.
Examiner agrees, and this limitation has been found to be directed towards the additional elements.

On page 16 Applicant argues that the step of using a token to view data through the GUI is not performable in the human mind.
As discussed above, the concept of using a token to grant access to patient data can be practically performed in the human mind because it involves decision making involving some “token”.
The remaining limitations have been found to be directed towards the additional elements, and have been addressed as such above, and incorporated herein.

Applicant’s argument on the bottom of page 16 has been argued as being irrelevant, and therefore need not be addressed.

On page 17 Applicant argues that the use of a GUI to display data is unique, non-obvious and non-conventional in spite of the evidence identified in the Specification as originally filed.
While Applicant’s argument has been fully addressed, the GUI as claimed is nothing more than mere insignificant extrasolution activities used to display data, and the claims generally recite a GUI with a high level of generality without any specific technical limitations to the GUI. Instead, the Specification as filed discloses simple types of GUI, and such simple GUIs have been known to be used to display any type of data that result from calculations, such as from Schoenberg (Figure 6-7).

On page 17 Applicant argues the advantage of saving memory by overwriting data.
As discussed previously and also, this advantage is realized from the abstract concept, such as overwriting data on paper to save additional paper, for example. See also MPEP 2106.04(d)(III) referencing Solutran and Alice.

Applicant’s arguments with respect to claim(s) 1-20 on page 18-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orci (WO9841935) discloses that it is well known to overwrite old/outdated contents of a database (page 14 line 28), with application to patient data records (page 7 line 27).
Schröter (TBase2 — a Web–Based Electronic Patient Record) discloses deleting identical records, or a portion of records (page 350 line 1-14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626